Exhibit 10.31

 

SUMMARY OF 2006 MANAGEMENT INCENTIVE COMPENSATION PLAN

 

The Management Incentive Compensation Plan (MICP) provides eligible employees
with a cash bonus if corporate and individual goals are met. This plan gives
employees a personal stake in the company and the opportunity to share in its
success.

 

The key principles of the 2006 MICP are:

•

Corporate financial performance determines a total finite pool of dollars
available to spend on incentives

•

Leader judgment and discretion are a major aspect of determining payout amounts

•

The company must differentiate pay by performance

•

Individual performance will be evaluated both on results and how those results
are achieved, through a performance appraisal process

•

A bias toward individual rather than group accountability must be created

 

Alliant Energy Corporate Performance: Corporate performance is the foundation
for incentive compensation. The table below outlines the 2006 goals against
which corporate performance will be measured and the funding associated with
each level of achievement.

 

2006 CORPORATE PERFORMANCE MEASURES

For purposes of Determining the Short-Term Incentive Pool

 

(1)

Earnings Per Share (EPS)

 

Cash Flow

 

Level

Funding

 

Level

Funding

 

Maximum

150%

 

Maximum

150%

 

Target

100%

 

Target

100%

(2)

Threshold

20%

 

Threshold

20%

 

 

 

 

 

 

 

Weighting of EPS in

 

Weighting of Cash Flow in

 

final Corporate Performance

 

final Corporate Performance

 

85%

+

15%

 

 

(1)

Earnings per share (EPS) and cash flow amounts used for purposes of determining
short-term incentive pool will be based on utility earnings only

 

(2)

If the Threshold EPS level is not met, there will be no payout for the 2006 plan
year = TRIGGER

 

MICP Target Incentives: Incentive rewards are considered “at risk” pay. The
target incentive percentage assigned to participant groups is based on
competitive market research and internal equity. Achievement of the target level
goals and objectives may result in a payout of 100% of the incentive
opportunity. However, a participant’s final award may range anywhere from 0 to
200% of that target. Incentive opportunity is expressed as a percentage of
eligible earnings for the plan year.

 


--------------------------------------------------------------------------------

 

 

Target Incentive

 

Opportunity

Participant Group

(as % of eligible earnings)

Chairman, President and Chief Executive Officer

90%

Senior Executive Vice President and Chief Financial Officer

65%

Executive Vice President

50%

Senior Vice President

40%

Vice Presidents

30%-35%*

Managing Director Level Positions

25%

Director, General Manager and Plant Manager Level Positions

20%

 

* 2006 MICP target for Vice Presidents is either 30% or 35%, depending on the
specific position

 

Determining the Corporate Pool: Creation of the corporate pool is formulaic. At
year-end, the corporate score (based on EPS and cash flow results noted above)
will be applied to all individuals’ original target amounts to yield a
corporate-adjusted target incentive amount for each person. The sum of those
individual corporate-adjusted target amounts yields a given department’s
“contribution” to the total pool. The roll-up of all departmental and group
pools yields the overall corporate pool, which is the finite amount of dollars
that is subsequently re-allocated as incentive awards.

 

Re-Allocating Dollars Based on Performance: Once the corporate pool of dollars
has been determined, each group will be allocated a set amount of dollars based
on performance relative to their formulaic contribution. Groups that perform
well against their goals will be allocated more than their contribution to the
total pool; groups that perform below target will be allocated less than their
contribution. This re-allocation between groups is based on CEO discretion.

 

Individual Award Determination: All employees have performance goals, to be
written as part of the formal performance appraisal process. For the company’s
executive officers named above, the bonus will be based on achievement against
the following performance goals: (a) financial goals consisting of achievement
of specified levels of one or more of EPS, cash flow, rates of return, operation
and maintenance and/or capital spending; (b) certain operational and strategic
goals; (c) certain goals relating to environmental, health and safety, and
diversity matters; and (d) certain goals relating to leadership tasks. At
year-end, each leader will evaluate his/her respective employees’ performance
against those goals – judging both results and behaviors – and that evaluation
will yield a recommended MICP payout relative to target.

 

 

 